REORGANIZATION AGREEMENT

This REORGANIZATION AGREEMENT dated as of July 27th, 2015 (this “Agreement”) is
by and between Greenflag Ventures Inc., located at 1800 – 999 West Hastings
Street, Vancouver, British Columbia, V6C 2W2 (“Greenflag” and/or “Seller”) and
American First Financial Inc., a private British Columbia company, located at
216 – 515 West Pender Street, Vancouver, British Columbia, V6B 6H5 (“American
First” and/or “Company”), concerning the acquisition of Seller by Company.
Greenflag and American First are collectively referred to herein as the
“Parties”.

WHEREAS, the boards of directors (each, the “Board”) of American First and
Greenflag have approved the acquisition of Greenflag by American First (the
“Acquisition”) upon the terms, and subject to the conditions, set forth in this
Agreement;

WHEREAS, it is intended that, for federal income tax purposes, the Acquisition
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the “Code”);

WHEREAS, Greenflag and American First desire to make certain representations,
warranties, covenants and agreements in connection with this Agreement;

WHEREAS, American First desires to acquire 60% of the issued and outstanding
shares of Greenflag;

WHEREAS, upon completion of the Acquisition, American First desires to engage
the management of Greenflag (“Greenflag Management”) pursuant to the terms of a
management agreement entered into between Greenflag and American First;

AND WHEREAS, the Boards of American First and Greenflag deem it advisable and in
their respective best interests (i) that the shareholders of Greenflag acquire a
100% interest in the securities of American First, and (ii) American First
acquire a 60% controlling interest in the securities of Greenflag, all in
accordance with the terms and conditions of this Reorganization Agreement.

NOW, THEREFORE, the parties hereto make the following promises, covenants,
representations, warranties and agreements:

1.

Pre-Closing Actions of American First. Either prior to or immediately upon
execution of this Agreement and prior to the Closing Date (as defined below) as
set forth herein, American First shall undertake the following actions:

(a)

The Board of American First shall unanimously approve and deliver to Lanham &
Lanham, LLC (“Lanham” and/or the “Escrow Agent”) in escrow resolutions with
respect to approving the transactions set forth herein.

(b)

American First shall take such actions as are required such that at Closing
there shall be approximately a total of 20,000,000 shares of common stock issued
and outstanding and no preferred stock outstanding.

(c)

American First shall issue and deliver to the Escrow Agent a total of 20,000,000
shares of common stock of American First (which at the time of Closing will
reflect approximately 100% of the fully diluted issued and outstanding common
stock of American First) for delivery (i) shares to Greenflag at Closing as
directed by Greenflag Management (the “Escrowed American First Shares”).





--------------------------------------------------------------------------------

2




(d)

American First shall use its reasonable best efforts to prepare and complete the
documents necessary to be filed with local, state and federal authorities to
consummate the transactions contemplated hereby.

2.

Pre-Closing Actions of Greenflag. Immediately upon execution of this Agreement
and prior to the Closing Date as set forth herein, Greenflag shall undertake the
following actions:

(a)

Greenflag shall cause its Board to execute and deliver resolutions approving the
transactions set forth herein;

(b)

Greenflag shall deliver to the Escrow Agent common shares which represent 60% of
the equity of Greenflag, for delivery to American First at Closing (the
“Escrowed Greenflag Shares”).

(c)

Greenflag shall complete an audit of its financial statements from inception or
two fiscal years ended 2014, and any interim or other financial statements
required for inclusion in the Form 8-K filing to be completed at Closing (the
“Greenflag Financial Statements”).

(d)

Greenflag shall cooperate with its reasonable best efforts to assist American
First to prepare and complete the documents necessary to be filed with local and
provincial authorities to consummate the transactions contemplated hereby.

3.

Conditions to Closing. The parties’ obligation to close the proposed Acquisition
will be subject to specified conditions precedent including, but not limited to,
the following:

(a)

The representations and warranties of Greenflag as set forth in Section 6 herein
shall remain accurate as of the Closing Date and no material adverse change in
the business of Greenflag shall have occurred.

(b)

The representations and warranties of American First as set forth in Section 7
herein shall remain accurate as of the Closing Date and no material adverse
change in the business of American First shall have occurred.

(c)

All the documents necessary to be filed with local, state, provincial and
federal authorities, including without limitation the Form 8-K, are prepared.

(d)

American First shall have provided the Board resolutions and any other approval
required to complete the transaction.

(e)

Greenflag shall have completed and delivered its audited financial statements in
a form as required to complete and file the Form 8-K at Closing.

4.

At and Subsequent to the Closing.

(a)

At the Closing, Lanham shall release from escrow letters of resignation and the
American First Board resolutions effectuating the election of Terry Johnson, and
Richard DiBiase to the Board.

(b)

At the Closing, Lanham shall deliver the Escrowed American First Shares to
Greenflag for delivery to owners of Greenflag.

(c)

At the Closing, Lanham shall deliver the Escrowed Greenflag Shares to American
First.

(d)

At the Closing, the existing officers of American First shall resign and be
replaced by those officers appointed by the new Board identified in 4(a) above.





--------------------------------------------------------------------------------

3




(e)

Immediately subsequent to the Closing, the combined entities will file the Form
8-K required for the transactions contemplated by this Agreement.

5.

Timing of Closing. The Closing is anticipated to occur within 7 days of this
Agreement, but shall occur upon the satisfaction of the conditions set forth in
this Agreement and upon instructions from the parties hereto to the Escrow
Agent. The Closing Date shall be mutually agreed upon by the parties, but shall
occur as soon as possible after the execution of this Agreement and upon
completion of the amendment to the Articles of Incorporation and completion of
the audited Greenflag Financial Statements, unless the Escrow Agent receives
instructions otherwise from the parties or notice from a party that the
conditions set forth herein have not occurred. In the event the Closing does not
occur on or before August 1, 2015, or upon mutual written instructions from the
Parties hereto, (i) the Escrow Agent shall return the Escrowed Greenflag Shares
to Greenflag, and (ii) the Escrow Agent shall return the Escrowed American First
Shares to American First.

6.

Representations of Greenflag. Greenflag represents and warrants as follows:

(a)

Ownership of Shares. As of the Closing Date, American First will become the
record and beneficial owner of the Escrowed Greenflag Shares. The Escrowed
Greenflag Shares will be free from claims, liens or other encumbrances, except
as provided under applicable federal and state securities laws. The Escrowed
Greenflag Shares shall reflect 60% of the ownership equity of Greenflag.

(b)

Fully paid and Non-assessable. The Escrowed Greenflag Shares constitute duly and
validly issued ownership interests of Greenflag, and are fully paid and
non-assessable, and Greenflag further represents that it has the power and the
authority to execute this Agreement and to perform the obligations contemplated
hereby.

(c)

Organization of Greenflag; Authorization. Greenflag is a company duly organized,
validly existing and in good standing under the laws of British Columbia, Canada
with full corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate action and this Agreement constitutes a valid and binding obligation
of Greenflag enforceable against it in accordance with its terms. Greenflag has
no subsidiaries.

(d)

Capitalization. As of the Closing Date, Greenflag shall have a total of
33,255,269 shares issued and outstanding. All of the issued and outstanding
share interests of Greenflag are validly issued, fully paid and non-assessable
and there is not and as of the Closing Date there will not be outstanding any
warrants, options or other agreements on the part of any of Greenflag obligating
such entity to issue any additional common shares, any ownership interest or any
of its securities of any kind.

(e)

No Conflict as to Greenflag. Neither the execution and delivery of this
Agreement nor the consummation of the exchange of the Escrowed Greenflag Shares
will (a) violate any provision of the shareholder agreement or articles (or
other governing instrument) of Greenflag or (b) violate, or be in conflict with,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or excuse performance by any person of
any of its obligations under, or cause the acceleration of the maturity of any
debt or obligation pursuant to, or result in the creation or imposition of any
encumbrance upon any property or assets of Greenflag under, any material
agreement or commitment to which Greenflag is a party or by which its property
or assets is bound, or to which any of the property or assets of Greenflag is
subject, or (c) violate any statute or law or any judgment, decree, order,
regulation or rule of any court or other Governmental Body applicable to
Greenflag except, in the case of violations, conflicts, defaults, terminations,
accelerations or encumbrances described in clause (b) of this Section for





--------------------------------------------------------------------------------

4




such matters which are not likely to have a material adverse effect on the
business or financial condition of Greenflag.

(f)

Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any governmental
body is required to be made or obtained by Greenflag in connection with the
execution, delivery and performance of this Agreement by Greenflag or the
consummation of the sale of the Escrowed Greenflag Shares.

(g)

Other Consents. No consent of any Person is required to be obtained by Greenflag
to the execution, delivery and performance of this Agreement or the consummation
of the sale of the Escrowed Greenflag Shares, including, but not limited to,
consents from parties to leases or other agreements or commitments, except for
any consent which the failure to obtain would not be likely to have a material
adverse effect on the business and financial condition of Greenflag as a whole.

(h)

Litigation. There is no action, suit, inquiry, proceeding or investigation by or
before any court or governmental body pending or threatened in writing against
or involving Greenflag which is likely to have a material adverse effect on the
business or financial condition of Greenflag as a whole, or which questions or
challenges the validity of this Agreement. Greenflag is not subject to any
judgment, order or decree that is likely to have a material adverse effect on
the business or financial condition of Greenflag as a whole.

(i)

Absence of Certain Changes. Greenflag has not:

1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition, or made any disposition of any of its material properties
or assets other than in the ordinary course of business;

2.

made any change or amendment in its certificate of incorporation or by-laws, or
other governing instruments;

3.

other than the Greenflag Escrowed Shares, issued or sold any equity securities
or other securities, acquired, directly or indirectly, by redemption or
otherwise, any such equity securities, reclassified, split up or otherwise
changed any such equity security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

4.

organized any new subsidiary or acquired any equity securities of any person or
any equity or ownership interest in any business;

5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;

8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;





--------------------------------------------------------------------------------

5




9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;

10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;

11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);

12.

purchased or entered into any contract or commitment to purchase any material
quantity of raw materials or supplies, or sold or entered into any contract or
commitment to sell any material quantity of property or assets, except (i)
normal contracts or commitments for the purchase of, and normal purchases of,
raw materials or supplies, made in the ordinary course business, (ii) normal
contracts or commitments for the sale of, and normal sales of, inventory in the
ordinary course of business, and (iii) other contracts, commitments, purchases
or sales in the ordinary course of business;

13.

written off or been required to write off any notes or accounts receivable in an
aggregate amount in excess of $2,000;

14.

written down or been required to write down any inventory in an aggregate amount
in excess of $ 2,000;

15.

entered into any collective bargaining or union contract or agreement; or

16.

other than the ordinary course of business, incurred any liability required by
generally accepted accounting principles to be reflected on a balance sheet and
material to the business or financial condition of Greenflag and their
subsidiaries taken as a whole.

(j)

Compliance with Law. The operations of Greenflag have been conducted in
accordance with all applicable laws and regulations of all governmental bodies
having jurisdiction over them, except for violations thereof which are not
likely to have a material adverse effect on the business or financial condition
of Greenflag as a whole. Greenflag has not received any notification of any
asserted present or past failure by it to comply with any such applicable laws
or regulations. Greenflag has all material licenses, permits, orders or
approvals from the governmental bodies required for the conduct of its business,
and is not in material violation of any such licenses, permits, orders and
approvals. All such licenses, permits, orders and approvals are in full force
and effect, and no suspension or cancellation of any thereof has been
threatened.

(k)

Title to Properties. Greenflag owns all the material properties and assets that
it purports to own (real, personal and mixed, tangible and intangible),
including, without limitation, all the material properties and assets reflected
in the Greenflag Financial Statements. All properties and assets, including
without limitation technology and intangible assets, are free and clear of all
material encumbrances and are not, in the case of real property, subject to any
material rights of way, building use restrictions, exceptions, variances,
reservations or limitations of any nature whatsoever except, with respect to all
such properties and assets, (a) mortgages or security interests shown on the
Greenflag Financial Statements as securing specified liabilities or obligations,
with respect to which no default (or event which, with notice or lapse of time
or both, would constitute a default) exists, (b) mortgages or security interests
incurred in connection with the purchase of property or assets after the date of
such financial statements (such mortgages and security interests being limited
to the property or assets so acquired), with respect to which no default (or
event which, with notice or lapse of time or both, would constitute a default)
exists, (c) as to real property, (i) imperfections of title, if any, none of
which materially detracts from the value or impairs the use of the property
subject thereto, or impairs the operations of Greenflag as a whole and (ii)





--------------------------------------------------------------------------------

6




zoning laws that do not impair the present or anticipated use of the property
subject thereto, and (d) liens for current taxes not yet due. The properties and
assets of Greenflag include all rights, properties and other assets necessary to
permit Greenflag to conduct business in all material respects in the same manner
as it is conducted on the date of this Agreement.

7.

Representations of American First. American First for its respective rights and
interests represents and warrants as follows:

(a)

Organization; Authorization. American First is a corporation duly organized,
validly existing and in good standing under the laws of British Columbia, Canada
with full corporate power and authority to execute and deliver this Agreement
and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement have been duly authorized by American First
corporate action and this Agreement constitutes a valid and binding obligation;
enforceable against in accordance with its terms. American First has no
subsidiaries.

(b)

Capitalization.

The authorized capital stock of American First consists of unlimited common
shares without par value. As of the date of this Agreement, American First has
approximately 3,000,000 common shares issued and outstanding. As of the Closing
Date, American First shall have no more than 20,000,000 common shares
outstanding. No shares have otherwise been registered under provincial or
federal securities laws. As of the Closing Date, all of the issued and
outstanding common shares of American First are validly issued, fully paid and
non-assessable and, there is not and as of the Closing Date there will not be
outstanding any warrants, options or other agreements on the part of American
First obligating any of American First to issue any additional shares of common
shares or any of its securities of any kind, except for such shares or
securities called for in this Agreement. American First is current in all of its
required filings with the British Columbia Registrar of Companies.

(c)

No Conflict as to American First and Subsidiaries. Neither the execution and
delivery of this Agreement nor the consummation of the transactions contemplated
herein will (a) violate any provision of the articles of incorporation or
organization of American First or any of its Subsidiaries or (b) violate, or be
in conflict with, or constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, or result in the
termination of, or accelerate the performance required by, or excuse performance
by any person of any of its obligations under, or cause the acceleration of the
maturity of any debt or obligation pursuant to, or result in the creation or
imposition of any encumbrance upon any property or assets of any of American
First or any of its subsidiaries under, any material agreement or commitment to
which any of American First, any of its subsidiaries is a party or by which any
of their respective property or assets is bound, or to which any of the property
or assets of any of American First or any of its subsidiaries is subject, or (c)
violate any statute or law or any judgment, decree, order, regulation or rule of
any court or other governmental body applicable to American First or any of its
subsidiaries except, in the case of violations, conflicts, defaults,
terminations, accelerations or encumbrances described in clause (b) of this
Section for such matters which are not likely to have a material adverse effect
on the business or financial condition of American First and its subsidiaries,
taken as a whole.

(d)

Consents and Approvals of Governmental Authorities. No consent, approval or
authorization of, or declaration, filing or registration with, any governmental
body is required to be made or obtained by American First in connection with the
execution, delivery and performance of this Agreement by American First or the
consummation of the transactions contemplated herein, if necessary.

(e)

Other Consents. No consent of any person is required to be obtained by American
First to the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated herein, including, but not limited
to, consents from parties to leases or other agreements or





--------------------------------------------------------------------------------

7




commitments, except for any consent which the failure to obtain would not be
likely to have a material adverse effect on the business and financial condition
of American First.

(f)

Litigation. There is no action, suit, inquiry, proceeding or investigation by or
before any court or governmental body pending or threatened in writing against
or involving American First or any of its subsidiaries which is likely to have a
material adverse effect on the business or financial condition of American First
and any of its subsidiaries, taken as whole, or which would require a payment by
American First or its subsidiaries in excess of $10,000 in the aggregate or
which questions or challenges the validity of this Agreement. Neither American
First nor any or its subsidiaries is subject to any judgment, order or decree
that is likely to have a material adverse effect on the business or financial
condition of American First or any of its subsidiaries, taken as a whole, or
which would require a payment by American First or its subsidiaries in excess of
$10,000 in the aggregate.

(g)

Absence of Certain Changes. Neither American First nor any of its subsidiaries
has:

1.

suffered the damage or destruction of any of its properties or assets (whether
or not covered by insurance) which is materially adverse to the business or
financial condition of American First and its subsidiaries, taken as a whole, or
made any disposition of any of its material properties or assets other than in
the ordinary course of business;

2.

not made any change or amendment in its certificate of incorporation or by-laws,
or other governing instruments;

3.

other than the American First Escrowed Shares, issued or sold any equity
securities or other securities, acquired, directly or indirectly, by redemption
or otherwise, any such equity securities, reclassified, split-up or otherwise
changed any such equity security, or granted or entered into any options,
warrants, calls or commitments of any kind with respect thereto;

4.

organized any new subsidiary or acquired any equity securities of any person or
any equity or ownership interest in any business;

5.

borrowed any funds or incurred, or assumed or become subject to, whether
directly or by way of guarantee or otherwise, any obligation or liability with
respect to any such indebtedness for borrowed money;

6.

paid, discharged or satisfied any material claim, liability or obligation
(absolute, accrued, contingent or otherwise), other than in the ordinary course
of business;

7.

prepaid any material obligation having a maturity of more than 90 days from the
date such obligation was issued or incurred;

8.

cancelled any material debts or waived any material claims or rights, except in
the ordinary course of business;

9.

disposed of or permitted to lapse any rights to the use of any material patent
or registered trademark or copyright or other intellectual property owned or
used by it;

10.

sold, transferred or otherwise disposed of any material assets, including
without limitation technology and intangible assets;

11.

granted any general increase in the compensation of officers or employees
(including any such increase pursuant to any employee benefit plan);





--------------------------------------------------------------------------------

8




12.

purchased or entered into any contract or commitment to purchase any material
quantity of raw materials or supplies, or sold or entered into any contract or
commitment to sell any material quantity of property or assets, except (i)
normal contracts or commitments for the purchase of, and normal purchases of,
raw materials or supplies, made in the ordinary course business, (ii) normal
contracts or commitments for the sale of, and normal sales of, inventory in the
ordinary course of business, and (iii) other contracts, commitments, purchases
or sales in the ordinary course of business;

13.

written off or been required to write off any notes or accounts receivable in an
aggregate amount in excess of $2,000;

14.

written down or been required to write down any inventory in an aggregate amount
in excess of $ 2,000;

15.

entered into any collective bargaining or union contract or agreement; or

16.

other than the ordinary course of business, incurred any liability required by
generally accepted accounting principles to be reflected on a balance sheet and
material to the business or financial condition of American First and their
subsidiaries taken as a whole.

(h)

Compliance with Law. The operations of American First and its subsidiaries have
been conducted in accordance with all applicable laws and regulations of all
governmental bodies having jurisdiction over them, except for violations thereof
which are not likely to have a material adverse effect on the business or
financial condition of American First and its subsidiaries, taken as a whole, or
which would not require a payment by American First or its subsidiaries in
excess of $2,000 in the aggregate, or which have been cured. Neither American
First nor any of its subsidiaries has received any notification of any asserted
present or past failure by it to comply with any such applicable laws or
regulations. American First and its subsidiaries have all material licenses,
permits, orders or approvals from the governmental bodies required for the
conduct of their businesses, and are not in material violation of any such
licenses, permits, orders and approvals. All such licenses, permits, orders and
approvals are in full force and effect, and no suspension or cancellation of any
thereof has been threatened.

8.

Notices. Any notice which any of the parties hereto may desire to serve upon any
of the other parties hereto shall be in writing and shall be conclusively deemed
to have been received by the party at its address, if mailed, postage prepaid,
United States mail, registered, return receipt requested, to the following
addresses:

If to Greenflag:

Richard DiBiase

Greenflag Ventures Inc.

1800 – 999 West Hastings Street

Vancouver, BC V6C 2W2

T:  778.654.3221

If to American First:

Kris Kottmeier

American First Financial Inc

216-515 West Pender Street

Vancouver, BC  V6B 6H5

T:  604.506.2502

11.

Successors. This Agreement shall be binding upon and inure to the benefit of the
heirs, personal representatives and successors and assigns of the parties.





--------------------------------------------------------------------------------

9




12.

Choice of Law. This Agreement shall be construed and enforced in accordance with
the laws of the Province of British Columbia, and the parties submit to the
exclusive jurisdiction of the courts of British Columbia in respect of all
disputes arising hereunder.

13.

Counterparts. This Agreement may be signed in one or more counterparts, all of
which taken together shall constitute an entire agreement.

14.

Confidential Information. Each of Greenflag and American First hereby
acknowledges and agrees that all information disclosed to each other whether
written or oral, relating to the other’s business activities, its customer
names, addresses, all operating plans, information relating to its existing
services, new or envisioned products or services and the development thereof,
scientific, engineering, or technical information relating to the others
business, marketing or product promotional material, including brochures,
product literature, plan sheets, and any and all reports generated to customers,
with regard to customers, unpublished list of names, and all information
relating to order processing, pricing, cost and quotations, and any and all
information relating to relationships with customers, is considered confidential
information, and is proprietary to, and is considered the invaluable trade
secret of such party (collectively “Confidential Information”). Any disclosure
of any Confidential Information by any party hereto, its employees, or
representatives shall cause immediate, substantial, and irreparable harm and
loss to the other. Each party understands that the other desires to keep such
Confidential Information in the strictest confidence, and that such party’s
agreement to do so is a continuing condition of the receipt and possession of
Confidential Information, and a material provision of this agreement, and a
condition that shall survive the termination of this Agreement. Consequently,
each party shall use Confidential Information for the sole purpose of performing
its obligations as provided herein.

15.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the Parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understandings related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any Party hereto which is not embodied in this Agreement or the
written statements, certificates, or other documents delivered pursuant hereto
or in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not so set forth.

16.

Costs and Expenses. Except as otherwise specifically set forth herein, each
party will bear its own attorneys, brokers, investment bankers, agents, and
finders employed by, such party. The parties will indemnify each other against
any claims, costs, losses, expenses or liabilities arising from any claim for
commissions, finder’s fees or other compensation in connection with the
transactions contemplated herein which may be asserted by any person based on
any agreement or arrangement for payment by the other party.

17.

Attorney’s Fees. Should any action be commenced between the parties to this
Agreement concerning the matters set forth in this Agreement or the right and
duties of either in relation thereto, the prevailing party in such action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorney’s fees and costs.

18.

Finders. Greenflag and American First represents and warrants that there are no
finders or other parties which have represented Greenflag or American First in
connection with this transaction which have not received appropriate
compensation.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.





--------------------------------------------------------------------------------

10




For and on behalf of:

Greenflag Ventures Inc.

By:  ________s/s_________________________

Richard Di’ Biase, CEO

For and on behalf of:

American First Financial Inc.

By:  _________s/s________________________

Krister Kottmeier, President and CEO



